DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 07/06/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/06/2020 and 11/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2  are rejected Under 35 U.S.C. 102 (a) (1) as being anticipated by Puttagunta et al. (US 20160221592 hereinafter Puttagunta). 


With respect to claim 1, Puttagunta discloses a weak-current unified system for rail transit,  comprising field devices of professional systems( Puttagunta, see paragraph[0055] the Vehicular Communication Device (VCD) module enables the Positive Train Control” (PTC) vision system to communicate with other devices on and off the train) and 
	             a weak-current unified cloud platform  (Puttagunta, see paragraph [0055] the VCD module performs communication using any low power consumption, low power transmission wired, wireless communications utilizing any conventional communication technology and/or protocol (e.g., Ethernet, WiFi, Bluetooth, WirelessHART, low power WiFi, ZigBee,  Bluetooth low energy, fibre optics, IEEE 802.15.4e, ZigBee (i.e., low power consumption equivalent to weak-current unified ) in cloud platform),
wherein the weak-current unified cloud platform communicates with the field devices of the professional systems(Puttagunta see paragraphs [0009, 0066] machine learning components can optimize data analysis mechanisms to improve asset and feature extraction from sensor( i.e., field device) data. … data collected from multiple sources, and an on-board vehicle processor downloads data relevant for operation, safety, and/or control of the moving vehicle. The local environmental sensors (i.e., interpreted as equivalent to field devices) generate data describing a surrounding environment, such as point-cloud data generated by a LiDAR sensor. Collected data can be processed locally, on board the vehicle, or uploaded to a remote data system for storage, processing and analysis. Operation of the VA may include the selection of sensors (i.e., field devices) that collect information and the sampling rate of the sensors), and 
is configured to obtain operating data collected by the field devices of the professional systems (Puttagunta, see paragraphs [0010, 0013, 0075] a remote database, and analysis components to process data collected regarding information about a transportation system, including moving and stationary vehicles, infrastructure, and transit pathway (e.g. rail or road) condition. he PTCC may use the VA to collect data concerning PTC and other assets (i.e., interpreted as equivalent to obtain operating data collected by the field devices). The PTCC may also process the newly collected data Paragraph [0150] further discloses There can be many different hardware platforms for data collection. The collection vehicle is also variable (aerial, mobile, terrestrial). The geospatial data is collected initially with the collection vehicle being the origin of the reference frame), and 
determine, detect, request) information regarding a train, the systems (e.g., hardware, software) of a train, and/or a state of operation of a train (e.g., train state). For example, the DAP may receive information from the systems of a train regarding the speed of the train, train acceleration, train deceleration, braking effort (e.g., force applied), brake pressure, brake circuit status, train wheel traction, inertial metrics, fluid (e.g., oil, hydraulic) pressures, and energy consumption.  Information from a train may be provided via a signal bus used by the train to transport information regarding the state and operation of the systems of the train); and 
the weak-current unified cloud platform is further configured to deliver control instructions or files to the field devices of the professional systems to manage and control he professional systems of rail transit through the field devices of the professional systems (Puttagunta, see paragraphs [0060,0064 , 0066-0067] the DAP may provide information to the PTCC module. The VA module may receive information from the PTCC module. Information provided by the PTCC module may provide parameters and/or settings to control the operation of the VA module).

With respect to claim 2, Puttagunta discloses the weak-current unified system, wherein the field devices of the professional systems comprise ground devices of the professional systems and vehicle on-board devices of the professional systems(Puttagunta, see paragraphs [0060, 0066] The VA module may detect the environment using any type of conventional sensor that detects a physical property and/or a physical characteristic. Sensors of the VA module may include cameras (e.g., still, video), remote sensors (e.g., Light Detection and Ranging), radar, infrared, motion, and range sensors( i.e., field devices  include ground devices). Operation of the VA module may be in accordance with a geographic location of the train, track conditions, environmental conditions (e.g., weather), speed of the train. Operation of the VA may include the selection of sensors that collect information and the sampling rate of the sensors).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 8-9, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable Puttagunta et al. (US 20160221592 hereinafter Puttagunta) in view of Straub (US20160092180 hereinafter Straub) further in view of Bell (US 20170031356 hereinafter Bell).

With respect to claim 3, Puttagunta discloses the weak-current unified system, yet fails to explicitly disclose wherein the weak-current unified cloud platform comprises a software as a service (SaaS) layer, a business capability center, a middleware layer, and an infrastructure layer from top to bottom that are communicatively connected sequentially according to a technical architecture, wherein the infrastructure layer is configured to provide an infrastructure required for operation of the weak-current unified cloud platform;
	             the middleware layer is configured to provide a middleware resource required for the operation of the weak-current unified cloud platform;
the business capability center comprises a plurality of capability assemblies for respectively implementing different businesses of the weak-current unified cloud platform; and
the SaaS layer is configured to provide a professional system of rail transit for a user.
However, Straub discloses wherein the weak-current unified cloud platform comprises a software as a service (SaaS) layer(Straub, see paragraphs [0080-0082]the services provided by cloud infrastructure system 102. Wherein application services may be provided by cloud infrastructure system 102 via a SaaS platform), a business capability center(Straub, see paragraphs [0080-0082]Services that provide solutions for sales performance management, enterprise integration, and business flexibility for large organizations (i.e., interpreted as equivalent to a business capability center), 
a middleware layer, and an infrastructure layer from top to bottom that are communicatively connected sequentially according to a technical architecture (Straub, see paragraphs [0080-0082], Platform services provided by cloud infrastructure system 102 may include database cloud services, middleware cloud services. Middleware cloud services may provide a platform for customers to develop and deploy various business applications, and Java cloud services may provide a platform for customers to deploy Java applications, in the cloud infrastructure system),
wherein the infrastructure layer is configured to provide an infrastructure required for operation of the weak-current unified cloud platform (FIG. 5 and paragraphs [0183-0185] cloud infrastructure. In system 500, a user may use a user device 528 to develop and build applications in a cloud infrastructure 506 via a Web based tool. Cloud infrastructure 506 includes MCS 502 that provides an admin UI 516 through which application development may be performed. MCS 502 further includes production environments 512 and testing environments 514 in which a mobile application may be developed and tested, respectively);
the middleware layer is configured to provide a middleware resource required for the operation of the weak-current unified cloud platform (Straub, see paragraphs [0078, 0082] platform services provided by cloud infrastructure system 102 may include database cloud services, middleware cloud services (e.g., Oracle Fusion Middleware services). Middleware cloud services may provide a platform for customers to develop and deploy various business applications, and Java cloud services may provide a platform for customers to deploy Java applications, in the cloud infrastructure system);
the business capability center comprises a plurality of capability assemblies for respectively implementing different businesses of the weak-current unified cloud platform (Straub, see paragraphs [0121-0122] each abstract data object of the model layer provides a corresponding interface that can be used to access any type of business service executing in an underlying business service layer. business service implementation details of a service from a client and/or expose data control methods/attributes to view components, thus providing a separation of the view and data layers); and
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta with teaching of Straub to provide the method enables allowing a cloud infrastructure system to enable a group of users in first time zone to utilize resources of the cloud infrastructure system for a specified number of hours, thus maximizing utilization of resources. The method enables integrating mobile security manager with LDAP servers to provision users, assign and manage policies for mobile device management and for accessing a security container, managing an application catalog, controlling a remote lock or wipe of the device and securing workspace application in an efficient manner, where the combination of elements according to known methods would yield a predictable result (Straub, see paragraphs [0078, 0213]).  
Puttagunta-Straub yet fails to disclose the SaaS layer is configured to provide a professional system of rail transit for a user.
However, Bell discloses the SaaS layer is configured to provide a professional system of rail transit for a user (Bell, see paragraphs [0042-0043] the S/R management controller may be hosted at a third party site (e.g., a provider of the SRMSA) as a software-as-a-service (SaaS) configuration. Shipping vehicles may be located throughout the S/R facility, may be loaded or unloaded, and may or may not be linked to a block of, e.g., rail cars to be moved by one or more locomotives of a railroad as a train).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta-Straub with teaching of Bell the method enables providing a shipper/receiver management software application/ as a software-as-a-service (SaaS) to manage the assets and the products pro-actively by maximizing visibility of shipper/receiver facility and providing selectable options to the user, thus improving operations across the shipper/receiver facility and between the shipper/receiver facilities, where the combination of elements according to known methods would yield a predictable result (Bell, see paragraph [0013]).  

With respect to claim 4, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the infrastructure layer comprises a server resource, a storage resource, a network resource, and a power supply resource (Straub, see paragraphs [0083, 0133] The infrastructure services facilitate the management and control of the underlying computing resources, such as storage, networks, and other fundamental computing resources for customers utilizing services provided by the SaaS platform and the PaaS platform. Cloud computer system 210 may support MCS 212. Cloud computer system 210 may be implemented using hardware, software, firmware, or combinations thereof. For example, cloud computer system 210 may include one or more computing devices, such as a server computer. Cloud computer system 210 may include one or more memory storage devices and one or more processors).

With respect to claim 5, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the middleware layer comprises a business support layer and a data layer from top to bottom that are communicatively connected sequentially, the data layer being is configured to provide a data storage service for the weak-current unified cloud platform (Straub, see paragraphs [0121] Each abstract data object of the model layer provides a corresponding interface that can be used to access any type of business service executing in an underlying business service layer. The data objects may abstract the business service implementation details of a service from a client and/or expose data control methods/attributes to view components, thus providing a separation of the view and data layers. The model layer consists of two components, data controls and data bindings, which utilize metadata files to define the interface. Data controls abstract the business service implementation details from clients. Data bindings expose data control methods and attributes to UI components, providing a clean separation of the view and model); and
the business support layer being is configured to provide an Internet middleware resource for the weak-current unified cloud platform  (Straub, see paragraphs [0080-0082] Platform services provided by cloud infrastructure system 102 may include database cloud services, middleware cloud services. Middleware cloud services may provide a platform for customers to develop and deploy various business applications, and Java cloud services may provide a platform for customers to deploy Java applications, in the cloud infrastructure system. Paragraph [0125] further discloses a business services layer manages interaction with a data persistence layer. It provides such services as data persistence, object/relational mapping, transaction management, and business logic execution).

With respect to claim 8, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the SaaS layer comprises a driving control platform, an integrated communication platform, a passenger service platform (Puttagunta, see paragraphs [0145-0149] auditing of map data by a local vehicle may be initiated by a centralized control server, communicating with the vehicle via communications module 2540. In an autonomous driving implementation, vehicle decision engine may utilize lane center line information), and 
	              an integrated dispatching platform according to business types (Straub, see paragraphs [0149] Dispatcher 218 may perform any dispatcher-specific logging, metrics gathering, etc. Dispatcher 218 may then perform initial authorization according to the application metadata.).

With respect to claim 9, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the SaaS layer further comprises a production and operation platform and a training platform(Bell (US 20170031356 hereinafter Bell) Bell, see paragraphs [0042-0043] the S/R management controller may be hosted at a third party site (e.g., a provider of the SRMSA) as a software-as-a-service (SaaS) configuration. Shipping vehicles may be located throughout the S/R facility, may be loaded or unloaded, and may or may not be linked to a block of, e.g., rail cars to be moved by one or more locomotives of a railroad as a train).

With respect to claim 11, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the integrated communication platform is configured to implement unified communication integration management, and comprises a vehicle-ground wireless integrated bearing subsystem, a voice subsystem, a transmission system integrated bearer, and an integrated network management subsystem(Puttagunta, see paragraphs [0054-0055] The user interface may communicate with the HMI module via tactile operation, wired communication, and/or wireless communication.  The VCD module 
wherein the vehicle-ground wireless integrated bearing subsystem is configured to bear vehicle- ground communication between a passenger information system, a CCTV supervisory control system, and a vehicle on-board controller in an integrated manner through a wireless private network(Puttagunta, see paragraphs [0066, 0076] the VA module may detect the environment using any type of conventional sensor that detects a physical property and/or a physical characteristic. Sensors of the VA module may include cameras (e.g., still, video), remote sensors (e.g., Light Detection and Ranging), radar, infrared, motion, and range sensors);
the voice subsystem is configured to bear voice communication between a dedicated telephone system, an order wire telephone system, and a dedicated wireless system through a public network (Straub, see paragraphs [0288-0290]user interface input devices may include voice recognition sensing devices that enable users to interact with voice recognition systems, through voice commands);
the transmission system integrated bearer is configured to implement unified network transmission and isolation of a communication system, a signal system, a weak-current subsystem (Puttagunta, see paragraphs [0142-0144], remote sensing and localization features can be utilized to implement run-time systems in automotive vehicles, such as autonomously driving cars. FIG. 25 is a schematic block diagram of an exemplary in-vehicle system for vehicle localization and/or control. Detailed vehicle position and other observed or calculated information can be utilized to implement other functionality, such as vehicle control and/or map auditing); and
the integrated network management subsystem is configured to reconstruct network management and centralized alarm systems of the professional systems, to implement unified control of the field devices of the professional systems (Puttagunta, see paragraphs [0063, 0136] Requests for fault messages; Acknowledgement of fault messages; Requests to raise alarms in the train; Requests for notifications of alarms raised in the train; and Requests for wayside equipment state. The locomotive and conductor through alarms. In the case of a red-light violation for example, an alarm can be displayed on the HMI. The alarms can accompany any automatic control or exist on its own).

With respect to claim 12, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the passenger service platform is configured to implement unified vehicle-ground information management and linkage sharing, and comprises:
a passenger service subsystem and a vehicle on-board passenger service subsystem of a control center, configured to bear a passenger service information system, the CCTV supervisory control system, a wired broadcasting system, and an automatic fare collection system for urban rail transit(Puttagunta, see paragraphs [0066, 0076] the VA module may detect the environment using any type of conventional sensor that detects a physical property and/or a physical characteristic. Sensors of the VA module may include cameras (e.g., still, video), remote sensors (e.g., Light Detection and Ranging), radar, infrared, motion, and range sensors).

With respect to claim 14, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the production and operation platform is configured to reconstruct a traffic control center, a rail transit clearing center, a precompile control center, a signal maintenance support system, an enterprise asset management system, an office automation system, and a decision support system, to implement information management for rail transit(Puttagunta discloses methods and apparatus for real time machine vision and point-cloud data analysis are provided, for remote sensing and vehicle control. See paragraphs [0009, 0066] Point cloud data can be analyzed via scalable, centralized, cloud computing systems for extraction of asset information and generation of semantic maps. Machine learning components can optimize data analysis mechanisms to improve asset and feature extraction from sensor data. … data collected from multiple sources, and an on-board vehicle processor downloads data relevant for operation, safety, and/or control of the moving vehicle. The local environmental sensors).

With respect to claim 15, Puttagunta-Straub-Bell discloses the weak-current unified system, (Bell, see paragraphs [0042-0043] the S/R management controller may be hosted at a third party site (e.g., a provider of the SRMSA) as a software-as-a-service (SaaS) configuration. Shipping vehicles may be located throughout the S/R facility, may be loaded or unloaded, and may or may not be linked to a block of, e.g., rail cars to be moved by one or more locomotives of a railroad as a train).


With respect to claim 16, Puttagunta discloses the weak-current unified system, yet fails to explicitly disclose wherein the weak-current unified cloud platform comprises a software as a service (SaaS) layer, a business capability center, a middleware layer, and an infrastructure layer from top to bottom that are communicatively connected sequentially according to a technical architecture, wherein the infrastructure layer is configured to provide an infrastructure required for operation of the weak-current unified cloud platform; the middleware layer is configured to provide a middleware resource required for the operation of the weak-current unified cloud platform; the business capability center comprises a plurality of capability assemblies for respectively implementing different businesses of the weak-current unified cloud platform; and
	the SaaS layer is configured to provide a professional system of rail transit for a user
However, Straub discloses w wherein the weak-current unified cloud platform comprises a software as a service (SaaS) layer, a business capability center, a middleware layer, and an infrastructure layer from top to bottom that are communicatively connected sequentially according to a technical architecture(Straub, see paragraphs [0080-0082]the services provided by cloud infrastructure system 102. Wherein application services may be provided by cloud infrastructure system 102 via a SaaS platform), a business capability center(Straub, see paragraphs [0080-0082]Services that provide solutions for sales performance management, enterprise integration, and business flexibility for large organizations (i.e., interpreted as equivalent to a business capability center), 
wherein the infrastructure layer is configured to provide an infrastructure required for operation of the weak-current unified cloud platform; the middleware layer is configured to provide a middleware resource required for the operation of the weak-current unified cloud platform; the business capability center comprises a plurality of capability assemblies for respectively implementing different businesses of the weak-current unified cloud platform(Straub, see paragraphs [0080-0082], Platform services provided by cloud infrastructure system 102 may include database cloud services, middleware cloud services. Middleware cloud services may provide a platform for customers to develop and deploy various business applications, and Java cloud services may provide a platform for customers to deploy Java applications, in the cloud infrastructure system); and 
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta with teaching of Straub to provide the method enables allowing a cloud infrastructure system to enable a group of users in first time zone to utilize resources of the cloud infrastructure system for a specified number of hours, thus maximizing utilization of resources. The method enables integrating mobile security manager with LDAP servers to provision users, assign and manage policies for mobile device management and for accessing a security container, managing an application catalog, controlling a remote lock or wipe of the device and securing workspace application in an efficient manner, where the combination of elements according to known methods would yield a predictable result (Straub, see paragraphs [0078, 0213]).  
Puttagunta-Straub yet fails to disclose the SaaS layer is configured to provide a professional system of rail transit for a user.
However, Bell discloses the SaaS layer is configured to provide a professional system of rail transit for a user (Bell, see paragraphs [0042-0043] the S/R management controller may be hosted at a third party site (e.g., a provider of the SRMSA) as a software-as-a-service (SaaS) configuration. Shipping vehicles may be located throughout the S/R facility, may be loaded or unloaded, and may or may not be linked to a block of, e.g., rail cars to be moved by one or more locomotives of a railroad as a train).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta-Straub with teaching of Bell the method enables providing a shipper/receiver management software application/ as a software-as-a-service (SaaS) to manage the assets and the products pro-actively by maximizing visibility of shipper/receiver facility and providing selectable options to the user, thus improving operations across the shipper/receiver facility and between the shipper/receiver facilities, where the combination of elements according to known methods would yield a predictable result (Bell, see paragraph [0013]).  

With respect to claim 17, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the SaaS layer comprises a driving control platform, an integrated communication platform, a passenger service platform, and an integrated dispatching platform according to business types(Bell, see paragraphs [0042-0043] the S/R management controller may be hosted at a third party site (e.g., a provider of the SRMSA) as a software-as-a-service (SaaS) configuration. Shipping vehicles may be located throughout the S/R facility, may be loaded or unloaded, and may or may not be linked to a block of, e.g., rail cars to be moved by one or more locomotives of a railroad as a train. A user may interact with the SIR management controller via the user interface device to configure the layout of the S/R facility and tracks, paths, or other vehicle routes within the SIR facility (i.e., equivalent to driving control). The resultant configuration may reflect the current state of the S/R facility, or may reflect a desired state of the S/R facility to be implemented, or may represent both (e.g., using different visual style elements). In one embodiment, the user can interact with the SIR management controller to change a state of switches at intersections between two or more routes. A rail vehicle consist is one example of a vehicle consist, and a train (e.g., having one or more locomotives for propulsion and one or more rail cars for carrying products and/or passengers) is one example of a rail vehicle consist. Another example of a rail vehicle consist is a set of mining ore carts).


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Puttagunta et al. (US 20160221592 hereinafter Puttagunta) in view of Straub (US20160092180 hereinafter Straub) further in view of Bell (US 20170031356 hereinafter Bell).

With respect to claim 10, Puttagunta-Straub-Bell discloses the weak-current unified system, 
the vehicle on-board signal subsystem bears an automatic train protection system and an automatic train operation system in a converged manner (Puttagunta, see  FIG. 5 and paragraphs [0132-0133, 0136] Automatic Control: The output of the sensory stage might trigger certain actions independently of the any other system. For example, upon the detection of a red-light violation, the braking interface might be triggered automatically to attempt to bring the train to a stop);

Puttagunta-Straub-Bell yet fails to explicitly disclose wherein the driving control platform is configured to provide services for the operation and safety of rail transit, and comprises a vehicle on-board signal subsystem, a driving control subsystem, and a full-electronic interlocking system, the full-electronic interlocking system bears a zone controller and a computer interlocking system in a converged manner. 
However, Ghaly discloses wherein the driving control platform is configured to provide services for the operation and safety of rail transit, and comprises a vehicle on-board signal subsystem, a driving control subsystem, and a full-electronic interlocking system, the full-electronic interlocking system bears a zone controller and a computer interlocking system in a converged manner (Ghaly, see paragraphs [0004-0006, 0043] the physical interlocking of the train control installation includes the physical switch control equipment, and associated auxiliary train detection equipment. The physical switch control equipment includes switch machines, point detection equipment, locking mechanism, operating devices, relays or other devices that check the switch correspondence function and switch locking condition. The interlocking subsystem of the virtual train control system (virtual interlocking) includes virtual switches that correspond to the physical switches, the signal control safety logic for the interlocking, non-vital logic for route selection, and the like. In addition, the virtual interlocking interfaces with the virtual CBTC system to provide an integrated train control system).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta with teaching of Ghaly to provide the method for operating a train control system based on virtualization of train control logic and the use of cloud computing platforms and based on a generic new architecture that can be customized to the functional, operational, and safety requirements, as well as the operational environments of various railroad and transit properties. Technical platform, in order to meet the specific functional, operating and performance requirements of the railway or transit property. Thus, streamline the customization of a supplier's train control system to the specific requirements of a rail property, as well as to facilitate interoperability 

With respect to claim 13, Puttagunta-Straub-Bell discloses the weak-current unified system, yet fails to explicitly disclose wherein the integrated dispatching platform is configured to reconstruct the CCTV supervisory control system, a fire alarm system, a device automation management system, a power supervisory control system, an access control system, a platform screen door system, and an integrated supervisory control system, to implement integrated supervision and dispatching for the professional systems. 
However, Ghaly discloses wherein the integrated dispatching platform is configured to reconstruct the CCTV supervisory control system, a fire alarm system, a device automation management system, a power supervisory control system, an access control system, a platform screen door system, and an integrated supervisory control system, to implement integrated supervision and dispatching for the professional systems (Ghaly, see paragraphs [0032, 0045] Automatic Train Supervision (ATS) subsystem that enables operating personnel to control service delivery. Traditional work stations and display panels are connected to an ATS interface, which in turn is connected to a user interface through a secured network connection. The user interface provide the means for controlling train service by selecting routes, dispatching trains, regulating schedules, etc. in the virtual train control system. Paragraphs [0097] further discloses the virtual train control system includes the CBTC zone controllers (ZC) application, the Solid State Interlocking (SSI) control application, the Automatic Train Supervision (ATS) application that provide route selection and other service delivery functions, and the interfaces between ZC, SSI and ATS subsystems. The virtual train control system also includes logical elements that represent and emulates the operation of physical onboard computers and physical trackside signal equipment. The cloud computing provides a secure, highly available (almost fault free), versatile, and maintenance free (for the transit operator) environment to implement vital CBTC and interlocking functions, as well as non-vital and ATS functions).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta with teaching of Ghaly to provide the method for 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Puttagunta et al. (US 20160221592 hereinafter Puttagunta) in view of Straub (US20160092180 hereinafter Straub) in view of Bell (US 20170031356 hereinafter Bell) further in view of (Zhang et al. (CN101927777B hereinafter Zhang).

With respect to claim 6, Puttagunta-Straub-Bell discloses the weak-current unified system, wherein the plurality of capability assemblies of the business capability center comprise a driving control center assembly, a user assembly (Puttagunta, see paragraph [0146] in an autonomous driving implementation, vehicle decision engine may utilize lane center line information. Paragraph [0157-0158] end users to interact with and control the computing apparatus), an asset assembly (Puttagunta, see paragraphs [0011-0012, 0075]information concerning assets near the location of the moving vehicle),
              Puttagunta-Straub yet fails to explicitly disclose wherein the plurality of capability assemblies of the business capability center comprise a passenger assembly, a line center assembly, a  ticketing assembly, an integrated supervisory control assembly, an alarm and fault assembly, a configuration management assembly, a device assembly, a resource assembly, a dispatching assembly, a repair and maintenance assembly, an operating assembly, a training assembly, a report assembly and a closed-circuit television (CCTV) supervisory control assembly. 
passenger information system), a line center assembly (Zhang, see page 1, lines 20-22, automation degree of rail transit line operation), a ticketing assembly (Zhang, see page 4, lines 20, said Automatic Fare Collection (AFC) system ticket machine and gate recover service), an integrated supervisory control assembly (Zhang, see page 7, line 16-17, Central Integrated Supervision Control System, an alarm (Zhang, see page 8, line 3, Fire Alarm System) and fault assembly (Zhang, see page 3, lines 26-27, station level interlock failure mode or fault linkage pattern at central level according to failure message), a configuration management assembly (Zhang, see page 1, line26-28, configuration management ), a device assembly (Zhang, see page 4, line 14, monitoring device), a resource assembly (Zhang, see page 4, line 26, power supply, page 8, line 4, Comprehensive back-up disk, (i.e., equivalent to resource), a dispatching assembly(Zhang, page 5, lines 10-11, control center comprehensive monitoring system prompting dispatcher), a repair and maintenance assembly (Zhang, page 4, lines 3-4, monitoring system prompting Platform attendant excises the fault masking door, and notice maintenance department overhauls), an operating assembly (Zhang, see page 1, lines 7-12, operating states of the professional systems, operating states of the professional systems), a training assembly, a report assembly  (page 4, line9, in transit information is reported to said control center), and a closed-circuit television (CCTV),  supervisory control assembly (Zhang, see page 7, line 16-17, Closed Circuit Television (CCTV). Central Integrated Supervision Control System). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta-Straub-Bell with teaching of Zhang the method provides quick responses to faulty conditions of devices in the rail traffic line, improving automated operation degree of the rail traffic line, realizing optimized management of rail traffic with increased efficiency using less staff, minimize manual operational errors, improving comprehensive response speed of each system in the rail traffic line, and ensuring safety of devices and persons, where the combination of elements according to known methods would yield a predictable result (Zhang, see paragraphs [0003-0005]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Puttagunta et al. (US 20160221592 hereinafter Puttagunta) in view of Straub (US20160092180 hereinafter Straub) in view of Bell (US 20170031356 hereinafter Bell) further in view of Gupta et al. (US 20180041515 hereinafter Gupta).

With respect to claim 7, Puttagunta-Straub-Bell discloses the weak-current unified system, yet fails to explicitly disclose wherein the business capability center is a distributed computing framework platform based on a microservice architecture.
              However, Gupta discloses wherein the business capability center is a distributed computing framework platform based on a microservice architecture (Gupta, see paragraphs [0016-0018] provide a microservices-based cloud service that implements discovery functionality so that nodes may dynamically discover each other without manual intervention. A registry is populated by a provisioning framework at the time of provisioning virtual machines, and the information in the registry is used by each node in the cloud to discover other nodes. In one embodiment, the registry information is kept up to date by polling health check information at a health check endpoint implemented at each microservice).
	             It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta-Straub-Bell with teaching of Gupta a method of providing cloud-based identity and access management. The improvement in experience and efficiency of the end user and reduction of costs from help desk calls can be achieved by providing self-service and access request functionality. Identity analytics that provide a unified single management view across cloud and on-premise are much needed in a proactive governance, risk, and compliance (GRC) enterprise environment, and can aid in providing a closed-loop process for reducing risk and meeting compliance regulations, where the combination of elements according to known methods would yield a predictable result (Gupta, see paragraph [0067]).  

Claim18 is rejected under 35 U.S.C. 103 as being unpatentable Puttagunta et al. (US 20160221592 hereinafter Puttagunta) in view of Straub (US 20160092180 hereinafter Straub) in view of Bell (US 20170031356 hereinafter Bell) further in view of Li et al (CN109905429A hereinafter Li).

With respect to claim 18, Puttagunta-Straub-Bell discloses the weak-current unified system, yet fails to explicitly disclose wherein the SaaS layer further comprises a production and operation platform and a training platform. 
              However, Li discloses wherein the SaaS layer further comprises a production and operation platform and a training platform(Li, see page 5, paragraph [0009] service interface software encapsulation layer (Software as a Service (SaaS) 440 main function is to provide platform-based service layer for packaging and distribution of the training platform, belonging to the software product the training platform and platform for system management, content management and the requirement of all kinds of learning, training and evaluation can be applied to different computing devices to form different functions. Training platform for this, in a preferred embodiment, the software package distribution in layer 440 may include learning platform used on a computing device, a social platform, the test platform, a resource service platform and integration management platform).
	             It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta-Straub-Bell with teaching of Li  provide  the method for a cloud platform device and system for teams safety training. The device develops team safety training activities through a cloud pushing mode, and realizes continuous updating of training content. Thus, providing a new training data to update the training course, can effectively enrich the training content, where the combination of elements according to known methods would yield a predictable result (Li, see page 6, paragraph [0009]).  

Claims19-20 are rejected under 35 U.S.C. 103 as being unpatentable Puttagunta et al. (US 20160221592 hereinafter Puttagunta) in view of Straub (US 20160092180 hereinafter Straub) in view of Bell (US 20170031356 hereinafter Bell) in view of Li et al (CN109905429A hereinafter Li) further in view of in view of Ghaly (US20170334473 hereinafter Ghaly).

With respect to claim 19, Puttagunta-Straub-Bell-Li discloses the weak-current unified system, yet fails to explicitly disclose wherein the driving control platform is configured to provide services for the operation and safety of rail transit, and comprises a vehicle on-board signal subsystem, a driving control 
However, Ghaly discloses wherein the driving control platform is configured to provide services for the operation and safety of rail transit, and comprises a vehicle on-board signal subsystem, a driving control subsystem, and a full-electronic interlocking system, the vehicle on-board signal subsystem bears an automatic train protection system and an automatic train operation system in a converged manner; the driving control subsystem bears an automatic train supervision system; and the full-electronic interlocking system bears a zone controller and a computer interlocking system in a converged manner (Ghaly, see paragraphs [0004-0006, 0043] the physical interlocking of the train control installation includes the physical switch control equipment, and associated auxiliary train detection equipment. The physical switch control equipment includes switch machines, point detection equipment, locking mechanism, operating devices, relays or other devices that check the switch correspondence function and switch locking condition. The interlocking subsystem of the virtual train control system (virtual interlocking) includes virtual switches that correspond to the physical switches, the signal control safety logic for the interlocking, non-vital logic for route selection, and the like. In addition, the virtual interlocking interfaces with the virtual CBTC system to provide an integrated train control system).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Puttagunta with teaching of Ghaly to provide the method for operating a train control system based on virtualization of train control logic and the use of cloud computing platforms and based on a generic new architecture that can be customized to the functional, operational, and safety requirements, as well as the operational environments of various railroad and transit properties. Technical platform, in order to meet the specific functional, operating and performance requirements of the railway or transit property. Thus, streamline the customization of a supplier's train control system to the specific requirements of a rail property, as well as to facilitate interoperability between suppliers and railroads using shared tracks, where the combination of elements according to known methods would yield a predictable result (Ghaly, see paragraphs [0001, 0006-0007).  

With respect to claim 20, Puttagunta-Straub-Bell-Li-Ghaly discloses the weak-current unified system, wherein the integrated communication platform is configured to implement unified communication integration management, and comprises a vehicle-ground wireless integrated bearing subsystem, a voice subsystem, a transmission system integrated bearer, and an integrated network management subsystem, wherein the vehicle-ground wireless integrated bearing subsystem is configured to bear vehicle- ground communication between a passenger information system (Puttagunta, see paragraphs [0054-0055] The user interface may communicate with the HMI module via tactile operation, wired communication, and/or wireless communication.  The VCD module performs communication (e.g., wired, wireless). The VCD module enables the PTC vision system to communicate with other devices on and off the train),
a CCTV supervisory control system, and a vehicle on-board controller in an integrated manner through a wireless private network(Puttagunta, see paragraphs [0066, 0076] the VA module may detect the environment using any type of conventional sensor that detects a physical property and/or a physical characteristic. Sensors of the VA module may include cameras (e.g., still, video), remote sensors (e.g., Light Detection and Ranging), radar, infrared, motion, and range sensors);
the voice subsystem is configured to bear voice communication between a dedicated telephone system, an order wire telephone system, and a dedicated wireless system through a public network(Straub, see paragraphs [0288-0290]user interface input devices may include voice recognition sensing devices that enable users to interact with voice recognition systems, through voice commands);
the transmission system integrated bearer is configured to implement unified network transmission and isolation of a communication system, a signal system, a weak-current subsystem(Ghaly, see paragraphs[0010-0011], the Zone controller, also, tracks all trains in its area, calculates and transmits to each train a movement authority limit. A movement authority is normally limited by a train ahead, a wayside signal displaying a stop indication, a failed track circuit, an end of track, or the like); and
the integrated network management subsystem is configured to reconstruct network management and centralized alarm systems of the professional systems, to implement unified control of the field devices of the professional systems(Puttagunta, see paragraphs [0063, 0136] Requests for fault messages; Acknowledgement of fault messages; Requests to raise alarms in the train; Requests for 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S PG. Pub. US 20160381066 System For Detecting Anomalous Messages In In-vehicle Communication Network For E.g. Driverless Cars, Has Processor For Performing Action Related To Message By Processor If Message Does Not Comply With Content Model Of Expected Behavior. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




03/24/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457